Citation Nr: 0636394	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  05-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to 
September 1966.  He had service in the Republic of Vietnam 
and in the Dominican Republic.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in August 2005.  
A transcript of the hearing is associated with the claims 
file.


REMAND

The stated basis for denial of the veteran's claim in the 
January 2005 statement of the case (SOC) is that, although 
the veteran has a current diagnosis of PTSD, his service 
records do not show that he engaged in combat with the enemy, 
and his alleged stressors pertaining to service in Vietnam 
could not be verified or were not sufficiently detailed to be 
verified.  

Since the issuance of the SOC, the veteran has provided 
personal testimony at a Travel Board hearing, to include 
testimony concerning stressors not previously identified.  In 
particular, the veteran identified a fellow serviceman by the 
name of Michael Feher (PFC or Lance Corporal), described as a 
personal friend of the veteran, who served in the same 
Company, and who was shot in the head and killed while 
serving with the veteran in the Dominican Republic.  The 
veteran reported that, although he did not witness the 
shooting, he saw his friend's body shortly afterwards.

The veteran's service records show that he served in the 
Dominican Republic from April 26, 1965, to June 8, 1965.  The 
veteran believes that the death of Michael Feher occurred in 
late April or early May.  There has been no attempt made to 
verify this stressor.  In the Board's opinion, the veteran 
has provided sufficient details of this alleged stressor to 
warrant further development to verify it.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The AMC or RO should send the veteran 
a letter requesting that he provide as 
much detail as possible concerning all 
alleged stressors.  The veteran should be 
notified that he may obtain and submit lay 
or "buddy" statements in order to help 
substantiate his alleged stressors. 

2.  The AMC or RO should then undertake 
appropriate development to verify any 
stressors identified.  Regardless of any 
additional stressors identified, the AMC 
or RO should contact the Commandant of the 
Marine Corps and/or the Marine Historical 
Society to obtain any information 
surrounding the circumstances of the death 
of PFC (or Lance Corporal) Michael Feher 
in the Dominican Republic in April or May 
1965.  

3.  The RO or the AMC should also obtain 
the veteran's recent VA outpatient 
treatment records.  

4.  If at least one of the claimed 
stressors is independently verified by the 
Commandant or otherwise, the veteran 
should be afforded a VA psychiatric 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any diagnosed PTSD.  

Any indicated studies should be performed, 
and the claims folder should be made 
available to and reviewed by the examiner.  
The examiner should be informed of any 
stressor(s) which has (have) been 
verified.  

A diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the independently verifiable in-service 
stressor(s) supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner should 
explain why the diagnosis was not made.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  

The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


